SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* ISRAMCO, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Noa Lendner 8, Granit Street, Kiryat Arie, Box 10188 Petach-Tikva, Israel 49222 Telephone: +972-3-922-9225 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 16, 1999; March 1, 2000; April 10, 2006; November 15, 2006; January 11, 2007; March 1, 2007; July 3, 2007; December 24, 2007; July 3, 2008; July 29, 2010; May 24, 2012; June 22, 2012; September 24, 2012; April 12, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP No. 465141406 1 NAME OF REPORTING PERSON Naphtha Holding Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date (as defined below)) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,315,222 (as of April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3, 2007, December 24, 2007 and July 3, 2008); 1,360,547 (as of July 29, 2010); 1,445,561 (as of May 24, 2012); 1,452,796 (as of June 22, 2012 and September 24, 2012); 1,589,337 (as of April 12, 2013); 1,592,841 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,315,222 (as of April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3, 2007, December 24, 2007 and July 3, 2008); 1,360,547 (as of July 29, 2010); 1,445,561 (as of May 24, 2012); 1,452,796 (as of June 22, 2012 and September 24, 2012); 1,589,337 (as of April 12, 2013); 1,592,841 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,315,222 (as of April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3, 2007, December 24, 2007 and July 3, 2008); 1,360,547 (as of July 29, 2010); 1,445,561 (as of May 24, 2012); 1,452,796 (as of June 22, 2012 and September 24, 2012); 1,589,337 (as of April 12, 2013); 1,592,841 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 48.4% (as of April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3, 2007, December 24, 2007 and July 3, 2008); 50.1% (as of July 29, 2010); 53.2%(as of May 24, 2012); 53.5% (as of June 22, 2012 and September 24, 2012); 58.5% (as of April 12, 2013); 58.6% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 2 CUSIP No. 465141406 1 NAME OF REPORTING PERSON Naphtha Israel Petroleum Corporation Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,533,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,533,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,533,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 50.7% (as of April 10, 2006); 52.0% (as of November 15, 2006); 53.2% (as of January 11, 2007); 54.4% (as of March 1, 2007); 55.5% (as of July 3, 2007); 56.5% (as of December 24, 2007); 57.2% (as of July 3, 2008); 57.7% (as of July 29, 2010); 59.2% (as of May 24, 2012); 61.7% (June 22, 2012); 63.7% (as of September 24, 2012); 64.8% (as of April 12, 2013); 64.9% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 3 CUSIP No. 465141406 1 NAME OF REPORTING PERSON I.O.C. Israel Oil Company, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 163,322 (as of March 1, 2007); 191,884 (as of July 3, 2007); 220,579 (as of December 24, 2007); 238,202 (as of July 3, 2008); 207,441 (as of July 29, 2010); 162,841 (as of May 24, 2012); 222,841 (as of June 22, 2012); 277,341 (as of September 24, 2012); 170,804 (as of April 12, 2013 and April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 163,322 (as of March 1, 2007); 191,884 (as of July 3, 2007); 220,579 (as of December 24, 2007); 238,202 (as of July 3, 2008); 207,441 (as of July 29, 2010); 162,841 (as of May 24, 2012); 222,841 (as of June 22, 2012); 277,341 (as of September 24, 2012); 170,804 (as of April 12, 2013 and April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 163,322 (as of March 1, 2007); 191,884 (as of July 3, 2007); 220,579 (as of December 24, 2007); 238,202 (as of July 3, 2008); 207,441 (as of July 29, 2010); 162,841 (as of May 24, 2012); 222,841 (as of June 22, 2012); 277,341 (as of September 24, 2012); 170,804 (as of April 12, 2013 and April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% (as of April 16, 1999 and March 1, 2000); 2.3% (as of April 10, 2006); 3.6% (as of November 15, 2006); 4.8% (as of January 11, 2007); 6.0% (as of March 1, 2007); 7.1% (as of July 3, 2007); 8.1% (as of December 24, 2007); 8.8% (July 3, 2008); 7.6% (as of July 29, 2010); 6.0% (as of May 24, 2012); 8.2% (as of June 22, 2012); 10.2% (as of September 24, 2012); 6.3% (as of April 12, 2013 and April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 4 CUSIP No. 465141406 1 NAME OF REPORTING PERSON Isramco Oil and Gas Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 133,601 (as of March 1, 2007); 133,401 (as of July 3, 2007); 139,101 (as of December 24, 2007); 136,101 (as of July 3, 2008 and July 29, 2010); 134,037 (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0 (as of April 12, 2013 and April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 133,601 (as of March 1, 2007); 133,401 (as of July 3, 2007); 139,101 (as of December 24, 2007); 136,101 (as of July 3, 2008 and July 29, 2010); 134,037 (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0 (as of April 12, 2013 and April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 133,601 (as of March 1, 2007); 133,401 (as of July 3, 2007); 139,101 (as of December 24, 2007); 136,101 (as of July 3, 2008 and July 29, 2010); 134,037 (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0 (as of April 12, 2013 and April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% (as of April 16, 1999 and March 1, 2000); 2.3% (as of April 10, 2006); 3.6% (as of November 15, 2006); 4.8% (as of January 11, 2007); 4.9% (as of March 1, 2007); 4.9% (as of July 3, 2007); 5.1% (as of December 24, 2007); 5.0% (as of July 3, 2008 and July 29, 2010); 4.9% (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0.0% (as of April 12, 2013 and April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 5 CUSIP No. 465141406 1 NAME OF REPORTING PERSON Isramco Negev 2 LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF AGROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 133,601 (as of March 1, 2007); 133,401 (as of July 3, 2007); 139,101 (as of December 24, 2007); 136,101 (as of July 3, 2008 and July 29, 2010); 134,037 (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0 (as of April 12, 2013 and April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 133,601 (as of March 1, 2007); 133,401 (as of July 3, 2007); 139,101 (as of December 24, 2007); 136,101 (as of July 3, 2008 and July 29, 2010); 134,037 (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0 (as of April 12, 2013 and April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 (as of April 16, 1999 and March 1, 2000); 62,264 (as of April 10, 2006); 99,025 (as of November 15, 2006); 129,843 (as of January 11, 2007); 133,601 (as of March 1, 2007); 133,401 (as of July 3, 2007); 139,101 (as of December 24, 2007); 136,101 (as of July 3, 2008 and July 29, 2010); 134,037 (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0 (as of April 12, 2013 and April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% (as of April 16, 1999 and March 1, 2000); 2.3% (as of April 10, 2006); 3.6% (as of November 15, 2006); 4.8% (as of January 11, 2007); 4.9% (as of March 1, 2007); 4.9% (as of July 3, 2007); 5.1% (as of December 24, 2007); 5.0% (as of July 3, 2008 and July 29, 2010); 4.9% (as of May 24, 2012, June 22, 2012 and September 24, 2012); and 0.0% (as of April 12, 2013 and April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 6 CUSIP No. 465141406 1 NAME OF REPORTING PERSON J.O.E.L. Jerusalem Oil Exploration Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 50.7% (as of April 10, 2006); 52.0% (as of November 15, 2006); 53.2% (as of January 11, 2007); 54.4% (as of March 1, 2007); 55.5% (as of July 3, 2007); 56.5% (as of December 24, 2007); 57.2% (as of July 3, 2008); 57.7% (as of July 29, 2010); 59.2% (as of May 24, 2012); 61.7% (as of June 22, 2012); 63.7% (as of September 24, 2012); 64.8% (as of April 12, 2013); 64.9% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 7 CUSIP No. 465141406 1 NAME OF REPORTING PERSON Equital Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 50.7% (as of April 10, 2006); 52.0% (as of November 15, 2006); 53.2% (as of January 11, 2007); 54.4% (as of March 1, 2007); 55.5% (as of July 3, 2007); 56.5% (as of December 24, 2007); 57.2% (as of July 3, 2008); 57.7% (as of July 29, 2010); 59.2% (as of May 24, 2012); 61.7% (as of June 22, 2012); 63.7% (as of September 24, 2012); 64.8% (as of April 12, 2013); 64.9% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 8 CUSIP No. 465141406 1 NAME OF REPORTING PERSON YHK Investment LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 50.7% (as of April 10, 2006); 52.0% (as of November 15, 2006); 53.2% (as of January 11, 2007); 54.4% (as of March 1, 2007); 55.5% (as of July 3, 2007); 56.5% (as of December 24, 2007); 57.2% (as of July 3, 2008); 57.7% (as of July 29, 2010); 59.2% (as of May 24, 2012); 61.7% (as of June 22, 2012); 63.7% (as of September 24, 2012); 64.8% (as of April 12, 2013); 64.9% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 9 CUSIP No. 465141406 1 NAME OF REPORTING PERSON YHK General Manager Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 50.7% (as of April 10, 2006); 52.0% (as of November 15, 2006); 53.2% (as of January 11, 2007); 54.4% (as of March 1, 2007); 55.5% (as of July 3, 2007); 56.5% (as of December 24, 2007); 57.2% (as of July 3, 2008); 57.7% (as of July 29, 2010); 59.2% (as of May 24, 2012); 61.7% (as of June 22, 2012); 63.7% (as of September 24, 2012); 64.8% (as of April 12, 2013); 64.9% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 10 CUSIP No. 465141406 1 NAME OF REPORTING PERSON United Kingsway Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Commonwealth of the Bahamas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of each Reporting Date) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of each Reporting Date) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 50.2% (as of March 1, 2000); 50.7% (as of April 10, 2006); 52.0% (as of November 15, 2006); 53.2% (as of January 11, 2007); 54.4% (as of March 1, 2007); 55.5% (as of July 3, 2007); 56.5% (as of December 24, 2007); 57.2% (as of July 3, 2008); 57.7% (as of July 29, 2010); 59.2% (as of May 24, 2012); 61.7% (as of June 22, 2012); 63.7% (as of September 24, 2012); 64.8% (as of April 12, 2013); 64.9% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 11 CUSIP No. 465141406 1 NAME OF REPORTING PERSON Haim Tsuff 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF, AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel and Netherlands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 (as of April 16, 1999); 69,995 (as of March 1, 2000); 38,919 (as of April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3 2007 and December 24, 2007); 69,679 (as of July 3, 2008, July 29, 2010, May 24, 2012, June 22, 2012, September 24, 2012, April 12, 2013 and April 3, 2014) 8 SHARED VOTING POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 9 SOLE DISPOSITIVE POWER 0 (as of April 16, 1999); 69,995 (as of March 1, 2000); 38,919 (as of April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3 2007 and December 24, 2007); 69,679 (as of July 3, 2008, July 29, 2010, May 24, 2012, June 22, 2012, September 24, 2012, April 12, 2013 and April 3, 2014) 10 SHARED DISPOSITIVE POWER 1,320,222 (as of April 16, 1999); 1,325,222 (as of March 1, 2000); 1,377,486 (as of April 10, 2006); 1,414,247 (as of November 15, 2006); 1,445,065 (as of January 11, 2007); 1,478,544 (as of March 1, 2007); 1,507,106 (as of July 3, 2007); 1,535,801 (as of December 24, 2007); 1,553,424 (as of July 3, 2008); 1,567,988 (as of July 29, 2010); 1,608,402 (as of May 24, 2012); 1,675,637 (as of June 22, 2012); 1,730,137 (as of September 24, 2012); 1,760,141 (as of April 12, 2013); 1,763,645 (as of April 3, 2014) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,320,222 (as of April 16, 1999); 1,395,217 (as of March 1, 2000); 1,416,405 (as of April 10, 2006); 1,453,166 (as of November 15, 2006); 1,483,984 (as of January 11, 2007); 1,517,463 (as of March 1, 2007); 1,546,025 (as of July 3, 2007); 1,574,720 (as of December 24, 2007); 1,615,103 (as of July 3, 2008); 1,629,667 (as of July 29, 2010); 1,670,081 (as of May 24, 2012); 1,737,316 (as of June 22, 2012); 1,791,816 (as of September 24, 2012); 1,821,820 (as of April 12, 2013); 1,825,324 (as of April 3, 2014) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 50.0% (as of April 16, 1999); 52.9% (as of March 1, 2000); 52.1% (as of April 10, 2006); 53.5% (as of November 15, 2006); 54.6% (as of January 11, 2007); 55.8% (as of March 1, 2007); 56.9% (as of July 3, 2007); 57.9% (as of December 24, 2007); 59.4% (as of July 3, 2008); 60.0% (as of July 29, 2010); 61.5% (as of May 24, 2012); 63.9% (as of June 22, 2012); 65.9% (as of September 24, 2012); 67.0% (as of April 12, 2013); 67.2% (as of April 3, 2014) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 12 Introduction This Amendment No. 10 to Schedule 13D amends and restates the Schedule 13D filed on September 20, 1995, as the same has been previously amended by each of Amendment No. 1 thereto filed on January 22, 1996, Amendment No. 2 thereto filed on March 27, 1996, Amendment No. 3 thereto filed on November 29, 1996, Amendment No. 4 thereto filed on February 12, 1997, Amendment No. 5 thereto filed on May 14, 1997, Amendment No. 6 thereto filed on October 21, 1997, Amendment No. 7 thereto filed on January 22, 1998, Amendment No. 8 thereto filed on September 18, 1998, and Amendment No. 9 thereto filed on December 30, 1998. This Amendment No. 10 is being filed to report transactions that should have been previously reported in amendments on or about April 16, 1999, March 1, 2000, April 10, 2006, November 15, 2006, January 11, 2007, March 1, 2007, July 3, 2007, December 24, 2007, July 3, 2008, July 29,2010, May 24, 2012, June 22, 2012, September 24, 2012 and April 12, 2013 and further updates the beneficial ownership through the date of this Amendment No. 10 (each, a “Reporting Date” and, collectively, the “Reporting Dates”).The Reporting Dates were generally determined based on when there has been an approximate 1.0% or greater change in the Reporting Persons’ (defined below) aggregate beneficial ownership of shares of Common Stock (defined below). Item 1.Security and the Issuer This Amendment No. 10 relates to the shares of common stock, par value $0.01 (“Common Stock”), of Isramco Inc., a Delaware corporation (the “Issuer”).The address of the principal executive office of the Issuer is 2425 West Loop South Suite 810, Houston, Texas 77027.Information given in response to each item shall be deemed incorporated by reference in all other items, as applicable. Item 2.Identity and Background (a) This Amendment No. 10 is filed on behalf of each of the following persons (each, a “Reporting Person” and, collectively, the “Reporting Persons”): (i) Naphtha Holding Ltd. (“Holding”), a private Israeli company; (ii) Naphtha Israel Petroleum Corporation Ltd., a public Israeli company listed on the Tel-Aviv Stock Exchange (“Naphtha”); (iii) I.O.C. Israel Oil Company, Ltd., a private Israeli company (“IOC”); (iv) Isramco Oil and Gas Ltd., a private Israeli company (“Isramco O&G”); (v) Isramco Negev 2 LP, a public Israeli limited partnership listed on the Tel-Aviv Stock Exchange (“Isramco Negev 2”); (vi) J.O.E.L. Jerusalem Oil Exploration Ltd., a public Israeli company listed on the Tel-Aviv Stock Exchange (“JOEL”); (vii) Equital Ltd., a public Israeli company listed on the Tel-Aviv Stock Exchange (“Equital”); (viii) YHK Investment LP, a private Israeli limited partnership (“YHK”); (ix) YHK General Manager Ltd., a private Israeli company (“YHK Manager”); (x) United Kingsway Ltd., a private company formed under the laws of the Commonwealth of the Bahamas (“Kingsway”); and (xi) Haim Tsuff, a citizen of Israel and the Netherlands (“Mr. Tsuff”). 13 Mr. Tsuff owns all of the outstanding voting shares and serves as the sole director of Kingsway.Kingsway owns 74.0% of the outstanding membership interests of both YHK and YHK’s general partner, YHK Manager.YHK owns 44.5% of the outstanding voting securities of Equital, which owns 37.0% of JOEL.JOEL owns 65.1% of Naphtha.Naphtha, in turn, owns 100.0% of Holding and 99.99% of IOC.IOC owns 100.0% of Isramco O&G, which is the general partner of Isramco Negev 2. In addition to the Reporting Persons, IOC also owns (i) 100.0% of I.O.C. Partnerships Management Ltd., a private Israeli company, which is the general partner of I.N.O.C. Dead Sea Limited Partnership, a public Israeli limited partnership listed on the Tel-Aviv Stock Exchange (“INOC”); and (ii) 100.0% of Naphtha Partnerships Management Ltd., a private Israeli company, which is the general partner of Naphtha Exploration Limited Partnership, a public Israeli limited partnership listed on the Tel-Aviv Stock Exchange (“Naphtha Exploration”).While none of INOC, Naphtha Exploration or their respective general partners are Reporting Persons hereunder, both INOC and Naphtha Exploration directly hold (or have previously held on one or more Reporting Dates) shares of Common Stock that may be deemed beneficially owned by Reporting Persons, as further described in Item 5 below. Based on the ownership and management structures described above, Mr. Tsuff is in a position to indirectly determine the investment and voting decisions made by each of the Reporting Persons.As such, each of Mr. Tsuff, Kingsway, YHK, YHK Manager, Equital, JOEL and Naphtha may be deemed to beneficially own shares of Common Stock that are directly held by Holding, IOC, Isramco Negev 2, Naphtha Exploration and INOC.Similarly, IOC may be deemed to beneficially own the shares of Common Stock that are directly held by Isramco Negev 2, Naphtha Exploration and INOC by virtue of IOC’s ownership and control of each such limited partnership’s respective general partner.Finally, Isramco O&G, as general partner of Isramco Negev 2, may be deemed to beneficially own the shares of Common Stock that are directly held by Isramco Negev 2. This Amendment No. 10 includes (since the prior Amendment No. 9) each of Mr. Tsuff, IOC, Isramco O&G and Isramco Negev 2 as Reporting Persons since each may be deemed to beneficially own more than 5% of the outstanding Common Stock of the Issuer on one or more Reporting Dates, as further detailed in Item 5 below.Avraham Livnat Ltd. and Carmen Management and Assets (1997) Ltd. are minority owners of YHK and YHK Manager and were previously included as “reporting persons” in prior amendments to the Schedule 13D; while both such companies remain minority owners of YHK and YHK Manager, to the best of the Reporting Persons’ knowledge, neither such company has had any voting or dispositive power with respect to any of the shares of Common Stock to which this report relates and, therefore, neither such company is included as a Reporting Person in this Amendment No. 10. The name, business address, present principal occupation or employment and citizenship of each director and executive officer (or, if applicable, general partner) of Holding, Naphtha, IOC, Isramco O&G, Isramco Negev 2, JOEL, Equital, YHK, YHK Manager and Kingsway are set forth on Schedule I hereto and are incorporated herein by reference (the individuals named on Schedule I hereto as directors or executive officers, other than Mr. Tsuff, are collectively referred to herein as the “Specified Persons”). While the Reporting Persons and their affiliated entities may be deemed to comprise a “group” within the meaning of Section 13(d)(3) of the Exchange Act, neither the fact of this filing (or the earlier filings of the original Schedule 13D or prior amendments thereto) nor any information contained herein (or contained therein) shall be deemed to be an admission by the Reporting Persons that a “group” exists.Each Reporting Person further disclaims beneficial ownership of the shares of Common Stock described herein except to the extent of its or his pecuniary interest therein. (b) The business address of each of Holding, Naphtha, JOEL, Equital, IOC, Isramco O&G, Isramco Neveg 2, YHK and YHK Manager is 8, Granit Street, Kiryat Arie, Box 10188, Petach-Tikva, Israel 49222.The business address of Mr. Tsuff and Kingsway is Van Merlenlaan 2a, 2103 GD, Heemstede, Netherlands. (c) The principal business of Holding is to hold shares of Common Stock of the Issuer. The principal businesses of Naphtha are (directly and indirectly) exploration and production of oil and natural gas. The principal businesses of IOC are (directly and indirectly) exploration and production of oil and natural gas. 14 The principal businesses of Isramco Negev 2 are exploration and production of oil and natural gas, and the principal business of Isramco O&G is to act as the general partner of Isramco Negev 2. The principal businesses of JOEL are (directly and indirectly) exploration and production of oil and natural gas and real estate investments. The principal businesses of Equital are (directly and indirectly) exploration and production of oil and natural gas and real estate investments. The principal business of YHK is to hold securities of Equital, and the principal business of YHK Manager is to act as the general partner of YHK. The principal business of Kinsgway is to hold securities of YHK and YHK Manager. Mr. Tsuff is the Chairman of the Board of Directors and Chief Executive Officer of the Issuer.He also serves as director and chairman of the boards of several other companies, including, among the Reporting Persons, Holding, Naphtha, IOC, JOEL, Equital and Isramco O&G (as further set forth on Schedule I hereto). (d) During the past five years, no Reporting Person, or to the best of the Reporting Persons’ knowledge no Specified Person, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, no Reporting Person, or to the best of the Reporting Persons’ knowledge no Specified Person, has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) All of the Reporting Persons are organized in Israel, except Kingsway is organized in the Commonwealth of the Bahamas and Mr. Tsuff is a citizen of Israel and the Netherlands. Item 3.Source and Amount of Funds or Other Consideration. Since the prior Amendment No. 9, Holding, IOC, Isramco Negev 2, INOC and Naphtha Exploration have engaged in the open market and private transactions related to shares of Common Stock of the Issuer as set forth on Schedule II attached hereto and incorporated herein by reference.Such transactions were funded with each such Reporting Person’s working capital.In addition, and as previously reported by the Issuer in its filings with the Securities and Exchange Commission (the “SEC”), the Class A Warrants and Class B Warrants to purchase up to 500,000 shares of Common Stock that were previously held by Holding (and as were reported in the most recent prior Amendment No. 9) expired unexercised in April 1999. Also since the prior Amendment No. 9 and as further set forth on Schedule II attached hereto and incorporated herein by reference, and as previously reported in earlier filings with the SEC, Mr. Tsuff (i) was granted stock options in March 2000 as equity incentive compensation by the Issuer to acquire up to 69,995 shares of Common Stock; (ii) exercised such stock options in March 2005 in a cashless exercise, for which he received net 38,919 shares of Common Stock; and (iii) purchased 22,760 shares of Common Stock in July 2008 in a private transaction for $48.74 per share using his personal funds. As a result of inadvertent administrative errors, the Reporting Persons failed to recognize that (i) certain of the transactions set forth in Schedule II needed to be reported to the SEC, and, (ii) as a result of sales of shares within six months of purchases of shares, the Reporting Persons had unintentionally incurred short-swing profits under Section 16(b) of the Exchange Act.The Reporting Persons are reporting in this Amendment No. 10 transactions in shares of the Issuer’s Common Stock since the last Amendment No. 9, and are reporting that the Reporting Persons have voluntarily tendered to the Issuer an aggregate amount equal to $659,195, representing the short-swing profits associated with the sale of shares and purchases within six months of such sales, as calculated in accordance with Section 16(b) of the Exchange Act and the rules promulgated thereunder.As previously disclosed in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, $74,054 of such amount was paid to the Issuer during that quarter.The remaining $585,141 was paid in January 2014 by deducting such amount from the outstanding balance of principal and accrued interest due under an existing loan previously made by Naphtha to the Issuer. 15 Item 4.Purpose of Transaction. The transactions in shares of Common Stock of the Issuer have been made by the Reporting Persons for investment purposes.In addition, Mr. Tsuff is the Chief Executive Officer and Chairman of the Board of Directors of the Issuer and, in such capacities and as a significant stockholder, Mr. Tsuff and the other Reporting Persons may regularly interact with management, other directors, other stockholders and other relevant parties concerning the business, operations, governance, management, strategy, capitalization and/or future plans of the Issuer. In February 2014, Holding’s board of directors authorized Holding to spend up to $40 million to acquire additional shares of Common Stock of the Issuer for investment purposes from time to time over the following twelve (12) months, subject to market conditions and applicable trading policies (although, as of the date of this Amendment No. 10, Holding has not yet acquired any additional shares pursuant to such board authorization).In addition to the foregoing, each Reporting Person (including Holding) reserves the right to acquire (or dispose of) additional securities of the Issuer in the ordinary course of business to the extent deemed advisable in light of market conditions, such Reporting Person’s general investment and trading policies, and other factors. Except as described above, none of the Reporting Persons has plans or proposals that would result in any of the following: (a) The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c)A sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)Any material change in the present capitalization or dividend policy of the Issuer; (f)Any other material change in the Issuer’s business or corporate structure; (g) Changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions that may impede the acquisition of control of the Issuer by any person; (h) Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Exchange Act; or (j)Any action similar to any of those enumerated above. Item 5.Interest in Securities of the Issuer. The aggregate percentage shares of Common Stock reported beneficially owned by each Reporting Person is determined in accordance with SEC rules and is based on (i) 2,639,809 shares of the Issuer’s Common Stock outstanding on April 16, 1999 and March 1, 2000; and (ii) 2,717,691 shares of the Issuer’s Common Stock outstanding on each other Reporting Date. 16 A.Holding (a), (b) Holding beneficially owned the following shares of Common Stock as of each Reporting Date indicated below, all such shares being directly held by Holding and with Holding having shared power to vote or direct the vote and shared power to dispose or to direct the disposition with respect to all such shares: April 16, 1999 1,320,222 shares representing approximately 50.0% of the outstanding shares of Common Stock March 1, 2000 1,325,222 shares representing approximately 50.2% of the outstanding shares of Common Stock April 10, 2006 November 15, 2006 January 11, 2007 March 1, 2007 July 3, 2007 December 24, 2007 July 3, 2008 1,315,222 shares representing approximately 48.4% of the outstanding shares of Common Stock July 29, 2010 1,360,547 shares representing approximately 50.1% of the outstanding shares of Common Stock May 24, 2012 1,445,561 shares representing approximately 53.2% of the outstanding shares of Common Stock June 22, 2012 September 24, 2012 1,452,796 shares representing approximately 53.5% of the outstanding shares of Common Stock April 12, 2013 1,589,337 shares representing approximately 58.5% of the outstanding shares of Common Stock April 3, 2014 1,592,841 shares representing approximately 58.6% of the outstanding shares of Common Stock 17 B.Naphtha, JOEL, Equital, YHK, YHK Manager and Kingsway (a), (b) Naphtha,JOEL, Equital, YHK, YHK Manager and Kingsway beneficially owned the following shares of Common Stock as of each Reporting Date indicated below, with each such Reporting Person having shared power to vote or direct the vote and shared power to dispose or to direct the disposition with respect to all such shares (and none of such Reporting Persons holding any shares directly): April 16, 1999 1,320,222 shares representing approximately 50.0% of the outstanding shares of Common Stock (all such shares being held directly by Holding) March 1, 2000 1,325,222 shares representing approximately 50.2% of the outstanding shares of Common Stock (all such shares being held directly by Holding) April 10, 2006 1,377,486 shares representing approximately 50.7% of the outstanding shares of Common Stock (all such shares being held directly by Holding and Isramco Negev 2) November 15, 2006 1,414,247 shares representing approximately 52.0% of the outstanding shares of Common Stock (all such shares being held directly by Holding and Isramco Negev 2) January 11, 2007 1,445,065 shares representing approximately 53.2% of the outstanding shares of Common Stock (all such shares being held directly by Holding and Isramco Negev 2) March 1, 2007 1,478,544 shares representing approximately 54.4% of the outstanding shares of Common Stock (all such shares being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) July 3, 2007 1,507,106 shares representing approximately 55.5% of the outstanding shares of Common Stock (all such shares being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) December 24, 2007 1,535,801 shares representing approximately 56.5% of the outstanding shares of Common Stock (all such shares being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) July 3, 2008 1,553,424 shares representing approximately 57.2% of the outstanding shares of Common Stock (all such shares being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) July 29, 2010 1,567,988 shares representing approximately 57.7% of the outstanding shares of Common Stock (all such shares being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) May 24, 2012 1,608,402 shares representing approximately 59.2% of the outstanding shares of Common Stock (all such shares being held directly by Holding, IOC, Isramco Negev 2 and Naphtha Exploration) June 22, 2012 1,675,637 shares representing approximately 61.7% of the outstanding shares of Common Stock (all such shares being held directly by Holding, IOC, Isramco Negev 2 and Naphtha Exploration) September 24, 2012 1,730,137 shares representing approximately 63.7% of the outstanding shares of Common Stock (all such shares being held directly by Holding, IOC, Isramco Negev 2 and Naphtha Exploration) April 12, 2013 1,760,141 shares representing approximately 64.8% of the outstanding shares of Common Stock (all such shares being held directly by Holding, IOC and Naphtha Exploration) April 3, 2014 1,763,645 shares representing approximately 64.9% of the outstanding shares of Common Stock (all such shares being held directly by Holding, IOC and Naphtha Exploration) 18 C.IOC (a), (b) IOC beneficially owned the following shares of Common Stock as of each Reporting Date indicated below, with IOC having shared power to vote or direct the vote and shared power to dispose or to direct the disposition with respect to all such shares: April 16, 1999 March 1, 2000 0 shares representing 0.0% of the outstanding shares of Common Stock April 10, 2006 62,264 shares representing approximately 2.3% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2) November 15, 2006 99,025 shares representing approximately 3.6% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2) January 11, 2007 129,843 shares representing approximately 4.8% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2) March 1, 2007 163,322 shares representing approximately 6.0% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2, Naphtha Exploration and INOC) July 3, 2007 191,884 shares representing approximately 7.1% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2, Naphtha Exploration and INOC) December 24, 2007 220,579 shares representing approximately 8.1% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2, Naphtha Exploration and INOC) July 3, 2008 238,202 shares representing approximately 8.8% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2, Naphtha Exploration and INOC) July 29, 2010 207,441 shares representing approximately 7.6% of the outstanding shares of Common Stock (all such shares being held directly by Isramco Negev 2, Naphtha Exploration and INOC) May 24, 2012 162,841 shares representing approximately 6.0% of the outstanding shares of Common Stock (21,000 of such shares being held directly by IOC, and the remaining being held directly by Isramco Negev 2 and Naphtha Exploration) June 22, 2012 222,841 shares representing approximately 8.2% of the outstanding shares of Common Stock (81,000 of such shares being held directly by IOC, and the remaining being held directly by Isramco Negev 2 and Naphtha Exploration) September 24, 2012 277,341 shares representing approximately 10.2% of the outstanding shares of Common Stock (135,500 of such shares being held directly by IOC, and the remaining being held directly by Isramco Negev 2 and Naphtha Exploration) April 12, 2013 April 3, 2014 170,804 shares representing approximately 6.3% of the outstanding shares of Common Stock (163,000 of such shares being held directly by IOC, and the remaining being held directly by Naphtha Exploration) 19 D.Isramco O&G and Isramco Negev 2 (a), (b) Isramco O&G and Isramco Negev 2 beneficially owned the following shares of Common Stock as of each Reporting Date indicated below, all such shares being directly held by Isramco Negev 2, and with both Isramco O&G and Isramco Negev 2 having shared power to vote or direct the vote and shared power to dispose or to direct the disposition with respect to all such shares: April 16, 1999 March 1, 2000 0 shares representing 0.0% of the outstanding shares of Common Stock April 10, 2006 62,264 shares representing approximately 2.3% of the outstanding shares of Common Stock November 15, 2006 99,025 shares representing approximately 3.6% of the outstanding shares of Common Stock January 11, 2007 129,843 shares representing approximately 4.8% of the outstanding shares of Common Stock March 1, 2007 133,601 shares representing approximately 4.9% of the outstanding shares of Common Stock July 3, 2007 133,401 shares representing approximately 4.9% of the outstanding shares of Common Stock December 24, 2007 139,101 shares representing approximately 5.1% of the outstanding shares of Common Stock July 3, 2008 July 29, 2010 136,101 shares representing approximately 5.0% of the outstanding shares of Common Stock May 24, 2012 June 22, 2012 September 24, 2012 134,037 shares representing approximately 4.9% of the outstanding shares of Common Stock April 12, 2013 April 3, 2014 0 shares representing 0.0% of the outstanding shares of Common Stock 20 E.Mr. Tsuff (a), (b) Mr. Tsuff beneficially owned the following shares of Common Stock as of each Reporting Date indicated below, having sole power to vote or direct the vote and sole power to dispose or to direct the disposition with respect to such shares he holds directly, and having shared power to vote or direct the vote and shared power to dispose or to direct the disposition with respect to the remaining of such shares: April 16, 1999 1,320,222 shares representing approximately 50.0% of the outstanding shares of Common Stock (all such shares being held directly by Holding) March 1, 2000 1,395,217 shares representing approximately 52.9% of the outstanding shares of Common Stock (69,9951 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding) April 10, 2006 1,416,405 shares representing approximately 52.1% of the outstanding shares of Common Stock (38,919 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding and Isramco Negev 2) November 15, 2006 1,453,166 shares representing approximately 53.5% of the outstanding shares of Common Stock (38,919 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding and Isramco Negev 2) January 11, 2007 1,483,984 shares representing approximately 54.6% of the outstanding shares of Common Stock (38,919 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding and Isramco Negev 2) March 1, 2007 1,517,463 shares representing approximately 55.8% of the outstanding shares of Common Stock (38,919 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) July 3, 2007 1,546,025 shares representing approximately 56.9% of the outstanding shares of Common Stock (38,919 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) December 24, 2007 1,547,720 shares representing approximately 57.9% of the outstanding shares of Common Stock (38,919 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) July 3, 2008 1,615,103 shares representing approximately 59.4% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) July 29, 2010 1,629,667 shares representing approximately 60.0% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, Isramco Negev 2, Naphtha Exploration and INOC) May 24, 2012 1,670,081 shares representing approximately 61.5% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, IOC, Isramco Negev 2 and Naphtha Exploration) June 22, 2012 1,737,316 shares representing approximately 63.9% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, IOC, Isramco Negev 2 and Naphtha Exploration) September 24, 2012 1,791,816 shares representing approximately 65.9% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, IOC, Isramco Negev 2 and Naphtha Exploration) April 12, 2013 1,821,820 shares representing approximately 67.0% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, IOC and Naphtha Exploration) April 3, 2014 1,825,324 shares representing approximately 67.2% of the outstanding shares of Common Stock (61,679 of such shares being held directly by Mr. Tsuff, and the remaining being held directly by Holding, IOC and Naphtha Exploration) 1Represents stock options that were at the time exercisable to purchase up to 69,995 shares of Common Stock.See also Item 3 above and Schedule II attached hereto. 21 (c) No transactions in the Common Stock of the Issuer have been effected by the Reporting Persons during the sixty days preceding the date of this Amendment No. 10.For transactions in the Common Stock of the Issuer effected by the Reporting Persons in the sixty days prior to each other Reporting Date, please refer to the transactions listed in Schedule II attached hereto and incorporate herein by reference. (d) Not applicable. (e) Isramco O&G and Isramco Negev 2 ceased to be beneficial owners of more than five percent of the shares of Common Stock of the Issuer on December 17, 2012 as a result of Isramco Negev 2 transferring all of its shares of Common Stock to Holding as of such date. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Not applicable. Item 7. Material to be Filed as Exhibits. The original Schedule 13D and Amendments No. 1 through 5 thereto were filed with the SEC in paper format between the years 1995 and 1997.In accordance with Rule 13d-2(e) under the Exchange Act, restatements of such filings are attached as Exhibits 99.3 through 99.8 to this Amendment No. 10. Exhibit Number Exhibit Description Joint Filing Agreement Power of Attorney Schedule 13D originally filed in paper format on September 20, 1995 Amendment No. 1 to Schedule 13D originally filed in paper format on January 22, 1996 Amendment No. 2 to Schedule 13D originally filed in paper format on March 27, 1996 Amendment No. 3 to Schedule 13D originally filed in paper format on November 29, 1996 Amendment No. 4 to Schedule 13D originally filed in paper format on February 12, 1997 Amendment No. 5 to Schedule 13D originally filed in paper format on May 14, 1997 22 SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned, severally and not jointly, certifies that the information set forth in this statement is true, complete and correct.Each of the undersigned also hereby agrees to file this statement jointly pursuant to the Joint Filing Agreement listed on Exhibit 99.1 hereto. Dated: April 3, 2014 /s/ HAIM TSUFF Haim Tsuff, on behalf of himself, and as attorney-in-fact for: NAPHTHA HOLDING LTD.* NAPHTHA ISRAEL PETROLEUM CORPORATION LTD.* I.O.C. ISRAEL OIL COMPANY, LTD.* ISRAMCO OIL & GAS LTD.* ISRAMCO NEGEV 2 LP* J.O.E.L. JERUSALEM OIL EXPLORATION LTD.* EQUITAL LTD.* YHK INVESTMENT LP* YHK GENERAL MANAGER LTD.* UNITED KINGSWAY LTD.* *The power of attorney authorizing the above named individual to act on behalf of each of the foregoing Reporting Persons is attached as Exhibit 99.2. 23 SCHEDULE I Name, title, present principal occupation or employment, business address and citizenship of each director and executive officer (or, as applicable, general manager) of Reporting Persons (Capitalized terms used but not defined in this schedule have the meanings given to them in Amendment No. 10 to Schedule 13D to which this schedule is attached.) A. Holding.The name, title, present principal occupation or employment, business address and citizenship of each director of Holding are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Director Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Eran Saar Director and Chief Executive Officer Chief Executive Officer of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eitan Voloch Director of Finance Director of Finance of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Noa Lendner General Counsel and Corporate Secretary General Counsel and Corporate Secretary of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel 24 B. Naphtha.The name, title, present principal occupation or employment, business address and citizenship of each director of Naphtha are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Chairman of the Board Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Yitzhak Duhan Director Business Consultant 1, Soitazky Street, Petach-Tikva, Israel 49550 Israel Rachel Turgeman Director Owner of a private company 34, Yefet Street Tel-Aviv, Israel Israel Boaz Simons Director Vice President of Tavura Holdings Ltd. 2, Hazaon Ramle, Israel Israel and Australia Ronen Perets Director Chief Executive Officer of Yom Le’yom Com-munication (2002) Ltd. 115, Gdud Harotem Street Mosav Givati, Israel Israel Izak Yechezkel Director CPA 38, Bat-Chen Street Haifa, Israel Israel Eran Saar Chief Executive Officer Chief Executive Officer of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Noa Lendner General Counsel and Corporate Secretary General Counsel and Corporate Secretary of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eran Lendner Vice President of Business Development Vice President of Business Development of Equital, Naphtha, JOEL and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eitan Voloch Director of Finance Director of Finance of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Guy Bar Adon Controller Controller of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Daniel Prytag Internal Auditor CPA and Internal Auditor 33, Jabotinsky Street Ramat Gan, Israel Israel 25 C. IOC.The name, title, present principal occupation or employment, business address and citizenship of each director of IOC are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Director Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Eran Saar Director and Chief Executive Officer Chief Executive Officer of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eitan Voloch Director of Finance Director of Finance of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Noa Lendner General Counsel and Corporate Secretary General Counsel and Corporate Secretary of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel 26 D. Isramco O&G.The name, title, present principal occupation or employment, business address and citizenship of each director of Isramco O&G are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Chairman of the Board Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Shalom Salhov Director Geologist 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eran Saar Chief Executive Officer Chief Executive Officer of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Noa Lendner General Counsel and Corporate Secretary General Counsel and Corporate Secretary of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eran Lendner Vice President of Business Development Vice President of Business Development of Equital, Naphtha, JOEL and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eitan Voloch Director of Finance Director of Finance of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Guy Bar Adon Controller Controller of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Daniel Spira Internal Auditor CPA and Internal Auditor 8, Askenzi Street Tel Aviv, Israel Israel 27 E. Isramco Negev 2.The name, title, present principal occupation or employment, business address and citizenship of each director of Isramco Negev 2 are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Isramco O&G General Partner General Partner of Isramco Negev 2 8, Granit Street Kiryat Arie, Box 10188 Petach-Tikva, Israel 49222 Israel F. JOEL.The name, title, present principal occupation or employment, business address and citizenship of each director of JOEL are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Chairman of the Board Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Boaz Simons Director Vice President of Tavura Holdings Ltd. 2, Hazaon Ramle, Israel Israel and Australia Gilad Weizman Director CPA 31, Hatavor Street Nofit, Israel Israel Efrat Noga Director Regulation Manager of Playtech Ltd. 79, Rothshild Street Tel-Aviv, Israel Israel Moti Amiga Director CPA 17, Yitzak Sade Tel-Aviv, Israel Israel Eran Saar Chief Executive Officer Chief Executive Officer of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Noa Lendner General Counsel and Corporate Secretary General Counsel and Corporate Secretary of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eitan Voloch Director of Finance Director of Finance of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Guy Bar Adon Controller Controller of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Daniel Prytag Internal Auditor CPA and Internal Auditor 33, Jabotinsky Street Ramat Gan, Israel Israel 28 G. Equital.The name, title, present principal occupation or employment, business address and citizenship of each director of Equital are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Chairman of the Board Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Hadar Ben-Gur Shem-Tov Director Advocate 17/92 Haascala Boulevard Tel-Aviv, Israel Israel Zeev Chayoth Director Chief Executive Officer and Owner of H.B.T Business Consultant Ltd. Corazim, 12391 Israel Israel Yhehezkel Hogi Director CPA 5, Solomon Street Petach-Tikva, Israel Israel Boaz Simons Director Vice President of Tavura Holdings Ltd. 2, Hazaon Ramle, Israel Israel and Australia Ronen Perets Director Chief Executive Officer of Yom Le’yom Com-munication (2002) Ltd. 115, Gdud Harotem Street, Mosav Givati, Israel Israel Eran Saar Chief Executive Officer Chief Executive Officer of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Noa Lendner General Counsel and Corporate Secretary General Counsel and Corporate Secretary of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Eitan Voloch Director of Finance Director of Finance of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Guy Bar Adon Controller Controller of Equital, Naphtha, Holding, JOEL, IOC and Isramco O&G 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel Daniel Prytag Internal Auditor CPA and Internal Auditor 33, Jabotinsky Street Ramat Gan, Israel Israel 29 H. YHK.The name, title, present principal occupation or employment, business address and citizenship of each director of YHK are as follows: Name Title Principal Occupation or Employment Business Address Citizenship YHK Manager General Partner General Partner of YHK 8, Granit Street PO Box 10188 Petach-Tikva, Israel 4902201 Israel I. YHK Manager.The name, title, present principal occupation or employment, business address and citizenship of each director of YHK Manager are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Director Chairman of the Board of the Issuer, Equital, Naphtha, JOEL, Isramco O&G; Chief Executive Officer of the Issuer; and director of other public and private companies Van Merlenlaan 2a, 2eemstede, Netherlands Israel and Netherlands Joseph Tsuff Director Retired 6/17 Asirey Zion, Petach-Tikva, Israel Israel Boaz Simons Director Vice President of Tavura Holdings Ltd. 2, Hazaon Ramle, Israel Israel and Australia J. Kingsway.The name, title, present principal occupation or employment, business address and citizenship of each director of Kingsway are as follows: Name Title Principal Occupation or Employment Business Address Citizenship Haim Tsuff Sole Director Chairman of the Board, Director and Chie Executive Officer of the Issuer Van Merlenlaan 2a, 2103 GD Heemstede, Netherlands Israel and Netherlands 30 SCHEDULE II Transactions involving Shares of Issuer’s Common Stock by Reporting Persons Since Prior Amendment to Schedule 13D (Capitalized terms used but not defined in this schedule have the meanings given to them in Amendment No. 10 to Schedule 13D to which this schedule is attached.) Date Reporting Person Shares Acquired / (Disposed) Per Share Price Total Shares Beneficially Ownedby all Reporting Persons How Transaction was Effected 10/28/98 – 03/31/99 1 Holding 1 1 1,820,222 2 Acquisition of shares between 10/28/98 and 03/31/99 1 04/16/99 Holding (500,000) 2 N/A Expiration of Class A and Class B warrants 2 06/27/99 Holding Purchase of shares 03/01/00 Mr. Tsuff N/A Option grant from Issuer 3 06/02/04 Holding Sale of shares 03/23/05 Mr. Tsuff (69,995) 3 N/A Cashless exercise of stock options 3 03/23/05 Mr. Tsuff N/A Net shares from cashless exercise of stock options 3 03/07/06 Isramco Negev 2 Purchase of shares 03/07/06 Isramco Negev 2 Purchase of shares 04/10/06 Isramco Negev 2 Purchase of shares 04/10/06 Isramco Negev 2 Purchase of shares 06/22/06 Isramco Negev 2 38 Purchase of shares 06/26/06 Isramco Negev 2 Purchase of shares 06/26/06 Isramco Negev 2 Purchase of shares 07/24/06 Isramco Negev 2 Purchase of shares 07/24/06 Isramco Negev 2 Purchase of shares 07/25/06 Isramco Negev 2 Purchase of shares 07/31/06 Isramco Negev 2 Purchase of shares 08/04/06 Isramco Negev 2 Purchase of shares 08/07/06 Isramco Negev 2 Purchase of shares 08/10/06 Isramco Negev 2 Purchase of shares 08/14/06 Isramco Negev 2 Purchase of shares 08/14/06 Isramco Negev 2 Purchase of shares 08/14/06 Isramco Negev 2 Purchase of shares 08/14/06 Isramco Negev 2 Purchase of shares 08/15/06 Isramco Negev 2 Purchase of shares 08/17/06 Isramco Negev 2 Purchase of shares 08/21/06 Isramco Negev 2 Purchase of shares 08/21/06 Isramco Negev 2 Purchase of shares 08/23/06 Isramco Negev 2 Purchase of shares 08/23/06 Isramco Negev 2 Purchase of shares 08/23/06 Isramco Negev 2 Purchase of shares 09/01/06 Isramco Negev 2 Purchase of shares 09/11/06 Isramco Negev 2 Purchase of shares 09/11/06 Isramco Negev 2 24 Purchase of shares 09/12/06 Isramco Negev 2 Purchase of shares 09/12/06 Isramco Negev 2 Purchase of shares 09/12/06 Isramco Negev 2 Purchase of shares 09/12/06 Isramco Negev 2 Purchase of shares 09/21/06 Isramco Negev 2 Purchase of shares 09/21/06 Isramco Negev 2 Purchase of shares 09/21/06 Isramco Negev 2 99 Purchase of shares 09/21/06 Isramco Negev 2 Purchase of shares 09/21/06 Isramco Negev 2 19 Purchase of shares 09/22/06 Isramco Negev 2 28 Purchase of shares 09/26/06 Isramco Negev 2 Purchase of shares 09/26/06 Isramco Negev 2 Purchase of shares 09/27/06 Isramco Negev 2 Purchase of shares 10/03/06 Isramco Negev 2 Purchase of shares 10/03/06 Isramco Negev 2 Purchase of shares 10/04/06 Isramco Negev 2 Purchase of shares 10/04/06 Isramco Negev 2 Purchase of shares 10/16/06 Isramco Negev 2 Purchase of shares 10/16/06 Isramco Negev 2 Purchase of shares 10/17/06 Isramco Negev 2 Purchase of shares 10/17/06 Isramco Negev 2 Purchase of shares 10/23/06 Isramco Negev 2 Purchase of shares 10/23/06 Isramco Negev 2 Purchase of shares 10/25/06 Isramco Negev 2 Purchase of shares 11/06/06 Isramco Negev 2 Purchase of shares 11/06/06 Isramco Negev 2 Purchase of shares 11/06/06 Isramco Negev 2 Purchase of shares 11/06/06 Isramco Negev 2 Purchase of shares 11/08/06 Isramco Negev 2 Purchase of shares 11/13/06 Isramco Negev 2 Purchase of shares 11/13/06 Isramco Negev 2 Purchase of shares 11/13/06 Isramco Negev 2 Purchase of shares 11/13/06 Isramco Negev 2 Purchase of shares 11/15/06 Isramco Negev 2 Purchase of shares 11/15/06 Isramco Negev 2 Purchase of shares 11/15/06 Isramco Negev 2 Purchase of shares 11/30/06 Isramco Negev 2 Purchase of shares 11/30/06 Isramco Negev 2 Purchase of shares 11/30/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/04/06 Isramco Negev 2 Purchase of shares 12/06/06 Isramco Negev 2 Purchase of shares 12/06/06 Isramco Negev 2 Purchase of shares 12/06/06 Isramco Negev 2 Purchase of shares 12/11/06 Isramco Negev 2 Purchase of shares 12/12/06 Isramco Negev 2 Purchase of shares 12/12/06 Isramco Negev 2 Purchase of shares 12/18/06 Isramco Negev 2 Purchase of shares 12/18/06 Isramco Negev 2 Purchase of shares 12/19/06 Isramco Negev 2 Purchase of shares 12/20/06 Isramco Negev 2 Purchase of shares 12/26/06 Isramco Negev 2 Purchase of shares 01/03/07 Isramco Negev 2 Purchase of shares 01/04/07 Isramco Negev 2 Purchase of shares 01/08/07 Isramco Negev 2 Purchase of shares 01/08/07 Isramco Negev 2 Purchase of shares 01/08/07 Isramco Negev 2 Purchase of shares 01/08/07 Isramco Negev 2 Purchase of shares 01/08/07 Isramco Negev 2 Purchase of shares 01/08/07 Isramco Negev 2 Purchase of shares 01/09/07 Isramco Negev 2 Purchase of shares 01/10/07 Isramco Negev 2 Purchase of shares 01/10/07 Isramco Negev 2 Purchase of shares 01/11/07 Isramco Negev 2 Sale of shares 01/23/07 Isramco Negev 2 Sale of shares 01/23/07 Isramco Negev 2 - - Private non-market transfer of 900 shares from Isramco Negev 2 to INOC 01/23/07 INOC Purchase of shares 01/23/07 INOC Purchase of shares 01/24/07 Isramco Negev 2 Purchase of shares 01/24/07 Isramco Negev 2 Purchase of shares 01/24/07 Isramco Negev 2 Purchase of shares 01/24/07 Isramco Negev 2 Purchase of shares 01/24/07 Isramco Negev 2/INOC - - Private non-market transfer of 1,800 shares from Isramco Negev 2 to INOC 01/24/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 01/29/07 INOC Purchase of shares 02/01/07 Naphtha Exploration Purchase of shares 02/08/07 Isramco Negev 2 Purchase of shares 02/12/07 Isramco Negev 2 Purchase of shares 02/20/07 Naphtha Exploration Purchase of shares 02/20/07 Naphtha Exploration Purchase of shares 02/20/07 Naphtha Exploration Purchase of shares 02/21/07 Naphtha Exploration Purchase of shares 02/21/07 Naphtha Exploration Purchase of shares 03/01/07 Naphtha Exploration Purchase of shares 03/01/07 Naphtha Exploration Purchase of shares 03/01/07 Naphtha Exploration Purchase of shares 03/01/07 Isramco Negev 2 Purchase of shares 03/01/07 INOC Purchase of shares 03/01/07 INOC Purchase of shares 03/01/07 INOC Purchase of shares 03/20/07 INOC Purchase of shares 03/20/07 INOC Purchase of shares 03/27/07 Naphtha Exploration Purchase of shares 03/27/07 Naphtha Exploration Purchase of shares 04/10/07 Naphtha Exploration Purchase of shares 04/16/07 Naphtha Exploration Purchase of shares 04/26/07 Naphtha Exploration Purchase of shares 04/26/07 Naphtha Exploration 2 Purchase of shares 04/30/07 Naphtha Exploration Purchase of shares 04/30/07 Naphtha Exploration Purchase of shares 05/01/07 Naphtha Exploration Purchase of shares 05/01/07 Isramco Negev 2 Sale of shares 05/01/07 INOC Purchase of shares 05/07/07 Naphtha Exploration Purchase of shares 05/07/07 Naphtha Exploration Purchase of shares 05/14/07 Naphtha Exploration Purchase of shares 05/16/07 Naphtha Exploration Purchase of shares 05/16/07 Naphtha Exploration Purchase of shares 05/16/07 Naphtha Exploration Purchase of shares 06/25/07 INOC Purchase of shares 06/25/07 INOC Purchase of shares 06/26/07 Naphtha Exploration Purchase of shares 06/27/07 Naphtha Exploration Purchase of shares 06/27/07 Naphtha Exploration Purchase of shares 07/02/07 INOC Purchase of shares 07/03/07 INOC Purchase of shares 07/03/07 INOC Purchase of shares 07/09/07 Naphtha Exploration Purchase of shares 07/17/07 INOC Purchase of shares 07/17/07 INOC Purchase of shares 07/30/07 Naphtha Exploration Purchase of shares 07/30/07 INOC Purchase of shares 08/09/07 INOC Purchase of shares 08/09/07 INOC Purchase of shares 08/09/07 INOC Purchase of shares 08/09/07 INOC Purchase of shares 08/09/07 INOC Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/13/07 Naphtha Exploration Purchase of shares 08/21/07 INOC Purchase of shares 08/22/07 INOC Purchase of shares 08/27/07 INOC Purchase of shares 09/04/07 INOC Purchase of shares 09/04/07 INOC Purchase of shares 09/04/07 INOC Purchase of shares 09/04/07 INOC Purchase of shares 09/04/07 INOC Purchase of shares 09/11/07 INOC 35 Purchase of shares 09/12/07 INOC Purchase of shares 09/14/07 INOC 1 Purchase of shares 09/17/07 INOC Purchase of shares 09/24/07 INOC Purchase of shares 10/08/07 INOC Purchase of shares 10/08/07 INOC Purchase of shares 10/09/07 INOC Purchase of shares 10/09/07 INOC Purchase of shares 10/11/07 INOC Purchase of shares 10/11/07 INOC Purchase of shares 10/22/07 Naphtha Exploration Purchase of shares 10/23/07 Naphtha Exploration Purchase of shares 10/23/07 INOC Purchase of shares 10/29/07 Naphtha Exploration Purchase of shares 10/29/07 INOC Purchase of shares 11/14/07 Naphtha Exploration 8 Purchase of shares 11/19/07 INOC Purchase of shares 11/19/07 INOC Purchase of shares 11/26/07 Naphtha Exploration Purchase of shares 11/28/07 INOC Purchase of shares 12/05/07 Naphtha Exploration Purchase of shares 12/05/07 Naphtha Exploration Purchase of shares 12/05/07 INOC Purchase of shares 12/13/07 INOC Purchase of shares 12/13/07 INOC Purchase of shares 12/17/07 INOC Purchase of shares 12/17/07 INOC Purchase of shares 12/24/07 Isramco Negev 2 Purchase of shares 12/26/07 Naphtha Exploration Purchase of shares 12/27/07 Naphtha Exploration Purchase of shares 12/27/07 INOC Purchase of shares 01/01/08 Naphtha Exploration Purchase of shares 01/17/08 Naphtha Exploration Purchase of shares 01/17/08 Naphtha Exploration 98 Purchase of shares 01/22/08 Naphtha Exploration 2 Purchase of shares 01/23/08 Naphtha Exploration Purchase of shares 01/23/08 Naphtha Exploration Purchase of shares 01/28/08 INOC Purchase of shares 01/28/08 INOC Purchase of shares 01/28/08 INOC Purchase of shares 02/04/08 Naphtha Exploration Purchase of shares 02/12/08 INOC 12 Purchase of shares 02/13/08 Naphtha Exploration Purchase of shares 02/27/08 INOC Purchase of shares 02/29/08 Naphtha Exploration Purchase of shares 03/05/08 Isramco Negev 2/Naphtha Exploration - - Private non-market transfer of 1,500 shares from Isramco Negev 2 to Naphtha Exploration 03/05/08 Isramco Negev 2/INOC - - Private non-market transfer of 1,500 shares from Isramco Negev 2 to INOC 03/11/08 Naphtha Exploration Purchase of shares 03/11/08 Naphtha Exploration Purchase of shares 03/19/08 Naphtha Exploration 14 Purchase of shares 03/20/08 Naphtha Exploration 40 Purchase of shares 03/25/08 INOC Purchase of shares 03/27/08 INOC Purchase of shares 03/31/08 Naphtha Exploration Purchase of shares 03/31/08 Naphtha Exploration Purchase of shares 03/31/08 INOC Purchase of shares 03/31/08 INOC Purchase of shares 04/16/08 INOC Purchase of shares 04/16/08 INOC Purchase of shares 04/16/08 INOC Purchase of shares 04/16/08 INOC Purchase of shares 04/25/08 INOC Purchase of shares 04/29/08 INOC Purchase of shares 04/30/08 INOC Purchase of shares 04/30/08 INOC Purchase of shares 04/30/08 INOC 10 Purchase of shares 05/01/08 INOC Purchase of shares 05/02/08 INOC 90 Purchase of shares 05/19/08 INOC 12 Purchase of shares 05/28/08 Naphtha Exploration Purchase of shares 05/29/08 INOC Purchase of shares 06/12/08 Naphtha Exploration Purchase of shares 06/12/08 INOC Purchase of shares 06/12/08 INOC Purchase of shares 06/25/08 Naphtha Exploration Purchase of shares 06/25/08 INOC Purchase of shares 07/01/08 Naphtha Exploration Purchase of shares 07/01/08 INOC Purchase of shares 07/03/08 Mr. Tsuff Purchase of shares 07/23/08 Naphtha Exploration Purchase of shares 07/23/08 INOC Purchase of shares 07/29/08 INOC Purchase of shares 08/06/08 INOC Purchase of shares 08/20/08 INOC Purchase of shares 08/28/08 Naphtha Exploration Purchase of shares 08/28/08 INOC Purchase of shares 09/17/08 INOC 54 Purchase of shares 10/02/08 Naphtha Exploration Purchase of shares 10/02/08 INOC Purchase of shares 11/12/08 Naphtha Exploration Purchase of shares 11/12/08 INOC Purchase of shares 11/12/08 INOC Purchase of shares 11/24/08 INOC Purchase of shares 12/23/08 INOC Purchase of shares 01/01/09 INOC Purchase of shares 01/01/09 INOC Purchase of shares 01/01/09 INOC Purchase of shares 01/14/09 INOC Purchase of shares 01/29/09 Naphtha Exploration Purchase of shares 01/29/09 INOC 13 Purchase of shares 01/30/09 Naphtha Exploration Purchase of shares 01/30/09 INOC Purchase of shares 04/23/09 Naphtha Exploration Purchase of shares 04/23/09 Naphtha Exploration Purchase of shares 05/19/09 INOC Purchase of shares 05/20/09 Naphtha Exploration Purchase of shares 05/20/09 Naphtha Exploration 75 Purchase of shares 06/29/09 Naphtha Exploration Sale of shares 06/29/09 Naphtha Exploration Sale of shares 06/29/09 Naphtha Exploration Sale of shares 07/02/09 Naphtha Exploration Open market purchase 07/08/09 Naphtha Exploration Sale of shares 07/08/09 INOC Sale of shares 07/08/09 INOC Sale of shares 08/25/09 Naphtha Exploration Sale of shares 08/31/09 Naphtha Exploration Sale of shares 08/31/09 Naphtha Exploration Sale of shares 08/31/09 Naphtha Exploration Sale of shares 08/31/09 Naphtha Exploration Sale of shares 08/31/09 Naphtha Exploration Sale of shares 08/31/09 Naphtha Exploration Sale of shares 09/03/09 INOC Sale of shares 09/03/09 INOC Sale of shares 09/09/09 Naphtha Exploration Sale of shares 09/09/09 Naphtha Exploration Sale of shares 09/17/09 INOC Sale of shares 09/23/09 INOC Sale of shares 09/23/09 INOC Sale of shares 09/23/09 INOC Sale of shares 05/05/10 INOC/Holding - - Private non-market transfer of 32,321 shares from INOC to Holding 07/02/10 Holding Purchase of shares 07/02/10 Holding Purchase of shares 07/02/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding Purchase of shares 07/06/10 Holding 69 Purchase of shares 07/06/10 Holding 34 Purchase of shares 07/06/10 Holding 10 Purchase of shares 07/06/10 Holding Purchase of shares 07/19/10 Holding Purchase of shares 07/21/10 Holding Purchase of shares 07/21/10 Holding 13 Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding Purchase of shares 07/22/10 Holding 84 Purchase of shares 07/22/10 Holding 31 Purchase of shares 07/22/10 Holding Purchase of shares 07/26/10 Holding Purchase of shares 07/26/10 Holding 1 Purchase of shares 07/29/10 Holding Purchase of shares 07/29/10 Holding Purchase of shares 07/29/10 Holding 8 Purchase of shares 07/29/10 Holding Purchase of shares 07/29/10 Holding Purchase of shares 07/29/10 Holding Purchase of shares 08/10/10 Holding 1 Purchase of shares 08/10/10 Holding Purchase of shares 08/10/10 Holding Purchase of shares 08/11/10 Holding 56 Purchase of shares 08/11/10 Holding 1 Purchase of shares 08/11/10 Holding Purchase of shares 08/11/10 Holding 98 Purchase of shares 08/11/10 Holding 80 Purchase of shares 08/11/10 Holding Purchase of shares 08/11/10 Naphtha Exploration / Holding - - Private non-market transfer of 23,400 shares from Naphtha Exploration to Holding 08/11/10 INOC/Holding - - Private non-market transfer of 32,874 shares from INOC to Holding 08/31/10 Holding Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding 17 Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding 61 Purchase of shares 09/01/10 Holding 52 Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding 12 Purchase of shares 09/01/10 Holding 50 Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding 12 Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding Purchase of shares 09/01/10 Holding Purchase of shares 09/02/10 Holding Purchase of shares 09/02/10 Holding 50 Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/13/10 Holding Purchase of shares 09/16/10 Holding 2 Purchase of shares 09/20/10 Holding 48 Purchase of shares 10/14/10 Holding Purchase of shares 10/14/10 Holding Purchase of shares 10/14/10 Holding Purchase of shares 10/14/10 Holding Purchase of shares 10/26/10 Holding Purchase of shares 10/26/10 Holding Purchase of shares 10/26/10 Holding Purchase of shares 10/26/10 Holding 97 Purchase of shares 10/27/10 Holding Purchase of shares 10/27/10 Holding Purchase of shares 10/27/10 Holding Purchase of shares 10/27/10 Holding Purchase of shares 10/27/10 Holding Purchase of shares 10/27/10 Holding 95 Purchase of shares 10/27/10 Holding 3 Purchase of shares 10/27/10 Holding 2 Purchase of shares 10/27/10 Holding 1 Purchase of shares 11/01/10 Holding Purchase of shares 11/01/10 Holding Purchase of shares 11/01/10 Holding Purchase of shares 11/01/10 Holding Purchase of shares 11/01/10 Holding 1 Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding Purchase of shares 11/09/10 Holding 90 Purchase of shares 11/09/10 Holding 90 Purchase of shares 11/09/10 Holding 4 Purchase of shares 11/11/10 Holding Purchase of shares 12/30/10 Isramco Negev 2 Sales of shares 08/01/11 Holding Purchase of shares 08/08/11 Holding Purchase of shares 08/08/11 Holding Purchase of shares 08/08/11 Holding Purchase of shares 08/08/11 Holding Purchase of shares 08/08/11 Holding Purchase of shares 08/08/11 Holding Purchase of shares 08/08/11 Holding 1 Purchase of shares 08/14/11 Holding Purchase of shares 08/18/11 Holding Purchase of shares 08/18/11 Holding Purchase of shares 08/19/11 Holding Purchase of shares 08/22/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding 10 Purchase of shares 09/07/11 Holding 64 Purchase of shares 09/07/11 Holding 87 Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding 1 Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding 57 Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding 5 Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding Purchase of shares 09/07/11 Holding 4 Purchase of shares 09/08/11 Holding Purchase of shares 09/09/11 Holding Purchase of shares 09/12/11 Holding Purchase of shares 09/12/11 Holding Purchase of shares 09/12/11 Holding Purchase of shares 10/10/11 Isramco Negev 2 Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/23/12 Naphtha Exploration Sale of shares 04/24/12 Naphtha Exploration Sale of shares 04/24/12 Naphtha Exploration Sale of shares 04/24/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 04/30/12 Naphtha Exploration Sale of shares 05/24/12 IOC 4 Purchase of shares 06/04/12 Holding Purchase of shares 06/05/12 Holding Purchase of shares 06/06/12 Holding Purchase of shares 06/07/12 Holding Purchase of shares 06/08/12 IOC 4 Purchase of shares 06/11/12 Holding Purchase of shares 06/20/12 IOC 4 Purchase of shares 06/22/12 IOC Purchase of shares 07/19/12 IOC Purchase of shares 09/24/12 IOC Purchase of shares 09/24/12 IOC Purchase of shares 11/20/12 Holding Purchase of shares 12/17/12 Isramco Negev 2 / Holding - - Private non-market transfer of 134,037 shares from Isramco Negev 2 to Holding 04/12/13 IOC Purchase of shares 05/28/13 Holding Purchase of shares 1 Between the date of the prior Amendment No. 9 on December 30, 1998 and the Issuer’s filing of its Definitive Proxy Statement reporting beneficial ownership as of March 31, 1999, Holding acquired 60,699 shares.Despite diligent efforts, Holding has been unable to locate the transaction details related to these acquisitions, but will endeavor to update and amend this schedule if such transaction details are located in the future. 2 Holding previously held Class A Warrants and Class B Warrants to purchase up to 500,000 shares of the Issuer’s Common Stock.These warrants expired unexercised on April 16, 1999.The “Total Shares Beneficially Owned by All Reporting Persons” for dates prior to April 16, 1999 include the 500,000 shares of Common Stock previously subject to these warrants. 3 In March 2000, the Issuer granted Mr. Tsuff stock options to purchase up to 69,995 shares of Common Stock.Mr. Tsuff exercised the stock options in March 2005 in a cashless exercise for which he received, net, 38,919 shares of Common Stock.The “Total Shares Beneficially Owned by All Reporting Persons” in the table above includes the 69,995 shares that were subject to the stock options from the date granted until the date exercised. 4 These purchases were intended to have been made for the account of IOC but were inadvertently made for the account of Holding, and prior disclosures on Form 4 and in the Issuer’s filings may reflect such shares inadvertently being owned by Holding rather than IOC. 31
